Case 17-17011        Doc 29     Filed 10/15/18     Entered 10/15/18 09:27:33          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17 B 17011
         Michael Lockhart

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 06/02/2017.

         2) The plan was confirmed on 07/31/2017.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 05/11/2018.

         5) The case was Dismissed on 07/30/2018.

         6) Number of months from filing to last payment: 13.

         7) Number of months case was pending: 16.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 17-17011               Doc 29           Filed 10/15/18    Entered 10/15/18 09:27:33                Desc         Page 2
                                                              of 3



 Receipts:

           Total paid by or on behalf of the debtor                        $7,950.00
           Less amount refunded to debtor                                      $0.00

 NET RECEIPTS:                                                                                                $7,950.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                            $3,862.00
     Court Costs                                                                          $0.00
     Trustee Expenses & Compensation                                                    $326.22
     Other                                                                                $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                            $4,188.22

 Attorney fees paid and disclosed by debtor:                             $500.00


 Scheduled Creditors:
 Creditor                                                  Claim         Claim            Claim       Principal       Int.
 Name                                            Class   Scheduled      Asserted         Allowed        Paid         Paid
 5/3 BANK CC                                 Unsecured          24.00           NA              NA            0.00        0.00
 American InfoSource LP as agent for         Unsecured           0.00        702.96          702.96           0.00        0.00
 Big Rig Lending LLC                         Unsecured            NA       1,892.50        1,892.50           0.00        0.00
 Big Rig Lending LLC                         Unsecured            NA         637.50          637.50           0.00        0.00
 Big Rig Lending LLC                         Secured        2,500.00       4,392.50        2,500.00          80.46     168.59
 Big Rig Lending LLC                         Secured        2,500.00       3,137.50        2,500.00          80.46     168.59
 Capital Asset Recovery LLC                  Unsecured           0.00        260.53          260.53           0.00        0.00
 Capital Asset Recovery LLC                  Secured        2,177.00       2,437.53        2,177.00          74.87      45.02
 Diversified Consultant                      Unsecured         353.00           NA              NA            0.00        0.00
 Fifth Third Bank                            Unsecured          24.00           NA              NA            0.00        0.00
 Midwest Emergency Associates LLC            Unsecured           0.00        669.00          669.00           0.00        0.00
 Preferred Capital Funding of Illinois LLC   Unsecured      6,000.00     15,374.22        15,374.22           0.00        0.00
 Property Liquidators                        Unsecured      2,061.00            NA              NA            0.00        0.00
 Quantum3 Group LLC                          Unsecured            NA         120.10          120.10           0.00        0.00
 Quantum3 Group LLC                          Secured       31,063.00     31,183.10        31,063.00      1,052.46    2,091.33




UST Form 101-13-FR-S (9/1/2009)
Case 17-17011        Doc 29      Filed 10/15/18     Entered 10/15/18 09:27:33             Desc      Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal            Interest
                                                            Allowed               Paid                Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00               $0.00
       Mortgage Arrearage                                     $0.00              $0.00               $0.00
       Debt Secured by Vehicle                           $38,240.00          $1,288.25           $2,473.53
       All Other Secured                                      $0.00              $0.00               $0.00
 TOTAL SECURED:                                          $38,240.00          $1,288.25           $2,473.53

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                             $19,656.81               $0.00             $0.00


 Disbursements:

         Expenses of Administration                             $4,188.22
         Disbursements to Creditors                             $3,761.78

 TOTAL DISBURSEMENTS :                                                                       $7,950.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 10/15/2018                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
